—Judgment, Supreme Court, New York County (Felice Shea, J.), rendered on or about December 14, 1994, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him, as a second violent felony offender, to a term of 9 to 18 years, unanimously affirmed.
*113The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s credibility determinations.
Defendant’s challenges to the court’s justification charge are unpreserved and we decline to review them in the interest of justice. Were we to review them, we would find that the court properly charged the jury that justification was a defense to the charges of murder in the second degree and manslaughter in the first degree.
The court properly declined to charge manslaughter in the second degree because there was no reasonable view of the evidence that would permit the jury to find that defendant committed the lesser but not the greater offense (People v Scarborough, 49 NY2d 364).
We have considered defendant’s remaining contentions, including those contained in his pro se supplemental brief, and find them to be without merit. Concur — Milonas, J. P., Ellerin, Williams, Tom and Mazzarelli, JJ.